Exhibit 23.1 INDEPENDENT REGISTERED ACCOUNTING FIRM CONSENT We consent to the use in this Amendment No. 5to the Registration Statement on Form S-1 of AnythingIT Inc. of our report dated September 27, 2011, relating to the balance sheets of AnythingIT Inc. as of June 30, 2011 and 2010 and the related statements of operations, changes in stockholders' equity, and cash flows for the years ended June 30, 2011 and 2010.We also consent to the reference to us under the heading “Experts” in the prospectus which is a part of the Registration Statement. /s/ SHERB & CO., LLP SHERB & CO., LLP Boca Raton, Florida October 27,2011
